OPINION — AG — ** QUESTION(1): IS THE DIRECTOR AND PERSONNEL OF THE DEPARTMENT OF COMMERCE AND INDUSTRY SUBJECT TO THE REGULATIONS, LIMITATIONS AND RESTRICTION CONTAINED IN 74 Ohio St. 500.1 [74-500.1] — 74 Ohio St. 500.14 [74-500.14] AS TO TRAVEL BY PRIVATELY OWNED OR CHARTERED AIRPLANE ON OFFICIAL BUSINESS FOR THE STATE ? — AFFIRMATIVE, QUESTION(2): IS THE DIRECTOR AND PERSONNEL OF SAID DEPARTMENT SUBJECT TO THE REGULATIONS, LIMITATIONS AND RESTRICTIONS CONTAINED IN 74 Ohio St. 500.1 [74-500.1] — 74 Ohio St. 500.14 [74-500.14], AS TO TRAVEL EXPENSES BY PERSONALLY OWNED AUTOMOBILE OR PUBLIC CARRIER WHEN TRANSACTING OFFICIAL BUSINESS ? — AFFIRMATIVE, QUESTION(3): IS THE DEPARTMENT OF COMMERCE AND INDUSTRY AUTHORIZED TO RENT OFFICE SPACE AND PAY RENTAL THEREON, OUTSIDE THE CAPITOL ? — AFFIRMATIVE (RENTAL, OFFICE SPACE, PER DIEM, TRAVEL EXPENSES) CITE: 74 Ohio St. 673 [74-673], 74 Ohio St. 63 [74-63], 74 Ohio St. 94 [74-94], 74 Ohio St. 500.3 [74-500.3], 74 Ohio St. 500.7 [74-500.7] (JAMES P. GARRETT)